Case: 20-60037     Document: 00515635494         Page: 1     Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 12, 2020
                                  No. 20-60037                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Fithawi Teklay Sebhatleab,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 682 381


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Fithawi Teklay Sebhatleab, proceeding pro se, has petitioned for
   review of a decision of the Board of Immigration Appeals (BIA). The BIA
   denied his motion to remand and dismissed an appeal from an immigration
   judge’s order denying asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60037      Document: 00515635494           Page: 2   Date Filed: 11/12/2020




                                     No. 20-60037


   Convention Against Torture (CAT). We DENY IN PART the petition for
   review and DISMISS IN PART for lack of jurisdiction.
          When considering a petition for review, we review the opinion of the
   immigration judge (IJ) when it influenced the BIA decision, as it did here.
   See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We review factual
   findings for substantial evidence, meaning that we do not reverse the BIA’s
   factual findings “unless the evidence compels it.” Id. at 536–37.
          The IJ found that Sebhatleab was not credible. The credibility
   determination relied in part on the supposed inconsistency in the assertions
   by Sebhatleab and Teklemariam, his friend with whom he escaped, about the
   distance between the Tessenei prison where they were detained and the
   Sudanese border. Sebhatleab testified that “[i]f you walk, it would take you
   almost 10 hours,” and Teklemariam’s statement was that “the prison was
   not that far from the Etrirean/Sudanese border and we managed to walk on
   foot across the border.” We do not see any inconsistent meaning in the two
   ways to refer to the distance. “Not that far” might well take several hours to
   traverse if the distance has to be travelled on foot.
          Though these two statements do not affect Sebhatleab’s credibility,
   there was other evidence on which the IJ based the credibility decision. She
   found that his testimony regarding certain important details was inconsistent
   from his credible-fear hearing to his removal proceeding, including the
   timeline of threats and detention, where on the body injuries were inflicted,
   and how Sebhatleab and his friend escaped. She also found that he had used
   false documents to travel through the Middle East, Africa, and to South
   America. The IJ’s credibility finding is a reasonable interpretation and is
   supported by substantial evidence, which we sustain when the evidence fails
   to compel the opposite finding. Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994).
   It fails to compel a different finding here.




                                           2
Case: 20-60037      Document: 00515635494          Page: 3   Date Filed: 11/12/2020




                                    No. 20-60037


           Further, Sebhatleab argues that the BIA should have addressed his
   contention that the IJ erred by failing to give him an opportunity to explain
   the perceived inconsistencies between his testimony and the documentary
   evidence. Where, as here, the BIA’s decision itself causes a new issue to
   arise, a party must bring the issue to the BIA’s attention through a motion for
   reconsideration. See Omari v. Holder, 562 F.3d 314, 320–21 (5th Cir. 2009).
   Sebhatleab did not do so, and this claim that he should have been given an
   opportunity to explain is unexhausted. We have no jurisdiction to consider
   it. See id.
           Sebhatleab contends that the BIA erred by determining that the
   evidence he submitted with his motion to remand could have been obtained
   prior to the removal hearing. He refers to his detention during removal
   proceedings and the difficulties he had obtaining statements from his
   relatives in Eritrea. A remand by the BIA is necessary if the evidence being
   sought “was not available and could not have been discovered or presented
   at the former hearing.” Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014)
   (quoting 8 C.F.R. 1003.2(c)(1)). Sebhatleab has not shown that level of
   difficulty, as he did not attempt to obtain statements from his relatives until
   after the IJ’s decision. Once he requested statements from his relatives, he
   received them within three weeks.
           Sebhatleab next argues that he was improperly denied the
   opportunity to establish his case by submitting evidence to corroborate his
   testimony that he had scars on his body as a result of beatings while he was
   detained in Eritrea. To the extent that he argues that the IJ abused her
   discretion by not requesting that officials at his detention facility allow his
   counsel to take photographs of the scars, the issue is unexhausted, and we
   lack jurisdiction to consider it. See Omari, 562 F.3d at 320–21. Further, to
   the extent that Sebhatleab asks this court to consider a “constitutional




                                          3
Case: 20-60037       Document: 00515635494          Page: 4   Date Filed: 11/12/2020




                                     No. 20-60037


   claim,” the issue is not adequately briefed. See Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993).
            According to Sebhatleab, he obtained photographs of his scars on
   March 17, 2020, approximately four months after the BIA dismissed his
   appeal, which were taken by a nurse at the Jackson Parish Detention Center.
   Sebhatleab asserts that he should be given an opportunity to present these
   photographs, and he asks this court to instruct the BIA to remand his case to
   the IJ to consider the photographs.
            “Under 28 U.S.C. § 2347(c), [this court] may order a remand if
   (1) the additional evidence sought to be offered is material and (2) there were
   reasonable grounds for the alien’s failure to submit the additional evidence
   to the agency.” Miranda-Lores v. I.N.S., 17 F.3d 84, 85 (5th Cir. 1994). The
   party must “show[] to the satisfaction of the court” that the above two
   requirements are met. § 2347(c).
            Sebhatleab argues that detention-facility officials refused to allow
   photographs to be taken of Sebhatleab’s scars. But Sebhatleab has presented
   no evidence that he or his counsel tried to obtain photographs before his
   removal hearing or why he was not able to obtain the evidence more
   promptly. He has failed to show reasonable grounds for his failure to submit
   evidence of his scars to the agency. See § 2347(c)(2); Miranda-Lores, 17 F.3d
   at 85.
            Finally, Sebhatleab contends that the BIA erred by denying his claim
   for relief under the CAT. He acknowledges that the IJ found that some of his
   testimony was not credible, but he asserts that the record is clear that he fled
   Eritrea illegally, and he contends that his unlawful departure from Eritrea will
   subject him to torture if he is forced to return.
            The standards for CAT relief differ from those for asylum; a CAT
   claim requires a separate analysis. See Efe v. Ashcroft, 293 F.3d 899, 906–07




                                           4
Case: 20-60037      Document: 00515635494          Page: 5   Date Filed: 11/12/2020




                                    No. 20-60037


   (5th Cir. 2002). A claim for protection under the CAT requires the alien to
   show “that it is more likely than not that he or she would be tortured if
   removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2); see
   Efe, 293 F.3d at 907.
          Although an adverse credibility determination in the context of
   asylum does not necessarily affect the disposition of a CAT claim, evidence
   of Sebhatleab’s CAT claim is affected by the credibility of his assertions that
   he escaped from detention and departed Eritrea unlawfully. Thus, the
   credibility determination goes directly to the issue whether Sebhatleab will
   be tortured in Eritrea. See Efe, 293 F.3d at 907–08. Sebhatleab “has not
   shown the evidence is so compelling that no reasonable fact finder could fail
   to find [him] eligible for CAT relief.” Roy, 389 F.3d at 140.
          Petition for review is DENIED IN PART and DISMISSED IN
   PART.




                                          5